


Exhibit 10.37

 

CHAIRMAN AGREEMENT

 

THIS CHAIRMAN AGREEMENT (the “Agreement”), is entered into as of May 1, 2008 by
and between Biovail Corporation (the “Company”) and Douglas John Paul Squires,
Ph.D (“Dr. Squires”).

 

BACKGROUND

 

WHEREAS, the Board of Directors of the Company (the “Board”) has appointed
Dr. Squires as Chairman of the Board effective May 1, 2008; and

 

WHEREAS, the parties now wish to enter into this Agreement to evidence the terms
of Dr. Squires’ role as Chairman of the Board.

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and intending to be legally bound hereby, the Company and Dr. Squires hereby
agree as follows:

 

1.             Term.  The term of this Agreement shall begin on May 1, 2008 and
shall continue until June 1, 2009, unless terminated sooner pursuant to
Section 7 below, or extended by mutual agreement of the parties (the “Term”).

 

2.             Services to be Provided.  During the Term, Dr. Squires shall
serve as the Chairman of the Board and among Dr. Squires’ duties shall be
presiding over meetings of the Board, calling special meetings of the Board,
receiving Board and officer resignations, and such other specific duties that
are normal and customary to such position and as may reasonably be assigned to
the Chairman from time to time by the Board.  The scope of Dr. Squires’
activities and his committee memberships shall be determined by the Board,
acting in its sole discretion.  Dr. Squires shall report to the Board and
coordinate his activities with the Board and the Company.  The foregoing duties
of Dr. Squires as Chairman of the Board shall be referred to for purposes of
this Agreement as the “Services.”  In addition, in connection with the Company’s
retention of a new Chief Executive Officer, Dr. Squires has agreed to perform
such reasonable transition services as shall be mutually agreed upon by
Dr. Squires and the Chief Executive Officer (the “Transition Services”).

 

3.             Compensation; Benefits.

 

(a)           Compensation.  As compensation for Dr. Squires’ performance of the
Services under this Agreement during the Term, (i) following the commencement of
the Term, the Company shall pay to Dr. Squires a payment of US $23,014.00,
representing the prorated amount of the annual retainer payment (described in
(ii) below) due to Dr. Squires for Services to be provided during the period
between May 1, 2008 and June 25, 2008 (the scheduled date for the Company’s
annual general meeting of shareholders), to be paid in a lump sum within 30 days
of the date of this Agreement; and (ii) following Dr. Squires’ election to the
Board at the Company’s annual general meeting of shareholders to be held on
June 25, 2008, the Company shall pay to Dr. Squires an annual retainer payment
of US $150,000.00, to be paid in a lump sum within 30 days of the date of such
annual meeting.  In addition, in connection with Dr. Squires’ performance of the
Transition Services, the Company shall pay to Dr. Squires a fee of $282,740.00,
to be paid within 30 days of the date of this Agreement.  The Company shall

 

--------------------------------------------------------------------------------


 

reimburse Dr. Squires for all reasonable expenses incurred by Dr. Squires in
connection with the performance of the Services in accordance with the Company’s
expense reimbursement policies for directors.

 

(b)           Equity Compensation.  In addition to the annual retainer payments
described above, Dr. Squires shall also be entitled to grants of deferred share
units (“DSUs”) as compensation for Dr. Squires’ performance of the Services
under this Agreement during the Term, as follows: (i) within 30 days of the date
of this Agreement, the Company shall grant to Dr. Squires DSUs representing a
number of shares of common stock of the Company equivalent in value to US
$23,014.00 as of the date of grant, representing the prorated amount of the
annual DSU grant (described in (ii) below) due to Dr. Squires for Services to be
provided during the period between May 1, 2008 and June 25, 2008 (the scheduled
date for the Company’s annual general meeting of shareholders); and
(ii) following Dr. Squires’ election to the Board at the Company’s annual
general meeting of shareholders to be held on June 25, 2008,  the Company shall
grant to Dr. Squires DSUs representing a number of shares of common stock of the
Company equivalent in value to US $150,000.00 as of the date of grant.  The DSUs
granted to Dr. Squires shall be governed by the terms of the Deferred Share Unit
Plan for US Directors.

 

(c)           Office, Secretarial Support and Corporate Aircraft. To assist
Dr. Squires in providing the Transition Services and the Services, an office and
secretarial support will be provided in the Company offices in Bridgewater, New
Jersey and Mississauga, Ontario for the Term. The corporate aircraft will
reasonably be made available for transport between New Jersey/Toronto/Barbados
and other locales as requested by the Chief Executive Officer.

 

(d)           No Additional Compensation. Other than the compensation set out
above in Sections 3(a), 3(b) and 3(c), Dr. Squires shall not be entitled to any
other compensation in respect of his service as Chairman or member of the Board
during the Term, unless otherwise agreed to by the parties. For greater
certainty, Dr. Squires shall not be entitled to receive meeting fees, committee
retainers or other payments made by the Company to its non-management directors
to the extent they differ from the amounts set out herein.

 

(e)           Independent Contractor Status.  This Agreement is not an
employment agreement.  With the exception of the equity compensation referenced
in Section 3(b) above, the items referenced in Section 3(c) above and any and
all benefit plans from time to time in effect for members of the Board
generally, Dr. Squires is not entitled, as Chairman, to any of the benefits that
the Company provides to its employees.  In the event that the Director is
reclassified as an employee of the Company, Dr. Squires shall not be eligible
for any form of employee benefits unless and until the Company expressly
provides for such participation.

 

(f)            Tax Reporting.  Dr. Squires shall be solely responsible for taxes
and other wage deductions incurred as a result of performing Services or
Transition Services under this Agreement. Unless required to do so by applicable
law, the Company shall not pay or withhold federal, state or foreign government
payroll taxes of any kind, including but not limited to FICA and FUTA, with
respect to its payments to Dr. Squires.

 

2

--------------------------------------------------------------------------------


 

4.             Restrictive Covenants.

 

(a)           Confidentiality.  Dr. Squires acknowledges and agrees that he has
read and understands and agrees that he remains bound by the terms of the
confidentiality agreement (the “Confidentiality Agreement”) dated December 5,
2007, which Confidentiality Agreement has been read, understood and executed by
Dr. Squires and is attached hereto as Schedule A and which is incorporated by
reference into this Agreement.

 

(b)           Restrictive Covenants.  Dr. Squires acknowledges and agrees that
he remains bound by the terms of Article Four of that certain amended and
restated executive employment agreement by and between the Company and
Dr. Squires effective as of September 1, 2007 and executed December 5, 2007 (the
“Employment Agreement”).

 

(c)           Standards of Business Conduct.  Dr. Squires acknowledges and
agrees that he has read and understands and agrees that he remains bound by the
Company’s Standards of Business Conduct, which are attached hereto as Schedule
B.

 

5.             Return of Company Property.  Promptly upon the expiration or
sooner termination of the Term, and earlier if requested by the Company at any
time, Dr. Squires shall promptly deliver to the Company all copies and
embodiments, in whatever form or medium, of all Confidential Information or
Intellectual Property (within the meaning of such terms under the
Confidentiality Agreement and Article Four of the Employment Agreement) in
Dr. Squires’ possession or within his control (including written records, notes,
photographs, manuals, notebooks, documentation, program listings, flow charts,
magnetic media, disks, diskettes, tapes and all other materials containing any
Confidential Information or Intellectual Property) irrespective of the location
or form of such material and, if requested by the Company, shall provide the
Company with written confirmation that to the best of his knowledge all such
materials have been delivered to the Company.  This provision shall not prevent
Dr. Squires from retaining his personal property, including his personal
information contained on any electronic device.

 

6.             Indemnification.  The Company agrees to indemnify and hold
Dr. Squires harmless to the fullest extent permitted by applicable law, as in
effect at the time of the subject act or omission.  In connection therewith,
Dr. Squires shall be entitled to the protection of any insurance policies which
the Company elects to maintain generally for the benefit of the Company’s
directors and officers, against all costs, charges and expenses whatsoever
incurred or sustained by Dr. Squires in connection with any action, suit or
proceeding to which he may be made a party by reason of his being or having been
a director, officer or employee of the Company.  This provision shall survive
any termination of Dr. Squires’ service hereunder.

 

7.             Termination.  Notwithstanding the provisions of Section 3, the
Company may terminate the Term (a) for any reason upon 60 days’ prior written
notice to Dr. Squires, and (b) immediately upon written notice to Dr. Squires,
in the event of termination for Cause.  Dr. Squires may terminate the Term for
any reason upon 60 days’ prior written notice to the Company.  The Term shall
automatically terminate if Dr. Squires is not elected to the Board at the
Company’s annual general meeting of shareholders scheduled to be held on
June 25, 2008. In the event of any termination of the Term, the Company shall
only be responsible for any incurred but unreimbursed expenses and any accrued
but unpaid payments, subject to the terms set forth in Section 3.  For greater
certainty, if Dr. Squires is not elected to the Board at the Company’s

 

3

--------------------------------------------------------------------------------


 

annual general meeting scheduled to be held on June 25, 2008, then the Company
shall not be responsible for the annual retainer payment described in
Section 3(a)(ii) above or the annual DSU grant described in
Section 3(b)(ii) above. For purposes of this Agreement, the term “Cause”
includes:

 

(i)            Dr. Squires’ conviction, or his entering of a guilty plea or a
plea of no contest, with respect to a felony, any crime involving fraud, larceny
or embezzlement or any other crime involving moral turpitude which subjects, or
if generally known, would damage the business interests or reputation of the
Company or any of its affiliates;

 

(ii)           any act of fraud, misappropriation, material dishonesty,
embezzlement or similar conduct committed by Dr. Squires involving the Company
or any affiliates;

 

(iii)          a material breach by Dr. Squires of his duties hereunder (other
than as a result of incapacity due to physical or mental impairment) which is
demonstrably willful and deliberate on the part of Dr. Squires or which is
committed in bad faith or without reasonable belief that such breach is in the
best interests of the Company;

 

(iv)          a material breach by Dr. Squires of his duties hereunder (other
than as a result of incapacity due to physical or mental impairment), except as
identified in Section 7(iii)  above, which breach is not remedied by Dr. Squires
within 30 days after receipt of written notice from the Company specifying such
breach; or

 

(v)           Dr. Squires’ failure to comply in any material way with any of the
provisions of this Agreement.

 

8.             Entire Agreement, Amendment and Assignment.  This Agreement
(including the schedules hereto) is the sole agreement between Dr. Squires and
the Company with respect to the Services to be performed hereunder and it
supersedes all prior agreements and understandings with respect thereto, whether
oral or written, except that certain Confidential Separation Agreement and
General Release by and between the Company and Dr. Squires to be dated as of
May 6, 2008 and Article Four of the Employment Agreement.  No modification to
any provision of this Agreement shall be binding unless in writing and signed by
both Dr. Squires and the Company.  No waiver of any rights under this Agreement
shall be effective unless in writing signed by the party to be charged.  All of
the terms and provisions of this Agreement shall be binding upon and inure to
the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Dr. Squires hereunder are
of a personal nature and shall not be assignable or delegable in whole or in
part by Dr. Squires.

 

9.             Governing Law.  This Agreement shall be deemed to have been made
in and shall be construed in accordance with the laws of the State of New Jersey
and all legal proceedings contemplated in this Agreement shall be brought in,
and be governed by, the laws of the State of New Jersey, without regard to
principles of conflicts of law.

 

10.           Notices.  All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, two (2) business days after the date when sent to the recipient by
reputable express courier service (charges prepaid) or four (4) business days
after the date when mailed to the recipient by certified or registered mail,
return receipt

 

4

--------------------------------------------------------------------------------


 

requested and postage prepaid.  Such notices, demands and other communications
shall be sent to Dr. Squires and to the Company at the addresses set forth
below,

 

If to Dr. Squires:

To the last address delivered to the Company by Dr. Squires in the manner set
forth herein.

 

 

If to the Company:

Biovail Corporation

 

7150 Mississauga Road

 

Mississauga, Ontario L59 8M5

 

Attn: General Counsel

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

11.           Counterparts.  This Agreement shall become binding when any one or
more counterparts hereof, individually or taken together, shall bear the
signatures of Dr. Squires and the Company.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, but all of which together
shall constitute but one and the same instrument.

 

12.           Severability.  If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.

 

13.           Survival.  Sections 5 through 14 shall survive and continue in
full force in accordance with their terms notwithstanding any termination of the
Term, and the Agreement shall otherwise remain in full force to the extent
necessary to enforce any rights and obligations arising hereunder during the
Term.

 

14.           Application of Section 409A.

 

(a)           This Agreement is intended to comply with the applicable
provisions of section 409A of the Code and shall be interpreted to avoid any
penalty sanctions under section 409A of the Code.  If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under section 409A of the Code, then such benefit or payment shall be
provided in full at the earliest time thereafter when such sanctions shall not
be imposed.  In no event shall Dr. Squires, directly or indirectly, designate
the calendar year of payment.

 

(b)           All reimbursements and in kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during Dr. Squires’ lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense shall be made on or before the last day of the calendar year
following the year in which the expense is incurred, and (iv) the

 

5

--------------------------------------------------------------------------------


 

right to reimbursement or in kind benefits is not subject to liquidation or
exchange for another benefit.

 

15.           Independent Legal Advice.  Dr. Squires agrees to the terms and
conditions of this Agreement having had the opportunity to receive independent
legal advice.  The legal fees for the independent advice shall be reimbursed by
the Company.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has duly
executed this Agreement as of the date first above written.

 

 

BIOVAIL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Wendy Kelley

 

Name:

Wendy Kelley

 

Title:

Senior Vice-President, General Counsel and

 

 

Corporate Secretary

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has duly
executed this Agreement as of the date first above written.

 

CHAIRMAN

 

SIGNED, SEALED AND DELIVERED

 

 

in the presence of:

 

 

 

 

 

 

/s/ Douglas John Paul Squires

 

/s/ Mark A. Durham

Douglas John Paul Squires, Ph.D

 

Witness

 

7

--------------------------------------------------------------------------------

 

SCHEDULE A

 

CONFIDENTIALITY AGREEMENT

 

--------------------------------------------------------------------------------


 

BIOVAIL CORPORATION

(and its Subsidiaries, Divisions, and Affiliates)

 

CONFIDENTIALITY AGREEMENT

 

As an employee of Biovail Corporation (the “Corporation”), I acknowledge that I
may acquire or have disclosed to me by the Corporation or by any affiliate,
associate, or technology partner of the Corporation, either directly or
indirectly, in writing, conversation, or through observation, various
information about the business of the Corporation which is not in the public
domain and which the Corporation does not wish to be divulged to other persons,
companies, or third parties.  I further understand that the Corporation’s
Confidential Information (as defined below) is essential to its competitive
advantage and to its ability to be financially viable.  I further understand
that the unauthorized disclosure of such Confidential Information may cause the
Corporation irreparable injury that may not be rectified in the future.

 

Therefore, as a condition and in consideration of my employment with the
Corporation, I understand and agree that while employed with the Corporation and
thereafter (as more particularly described below), I am required to hold
confidential and not to disclose to anyone without the written authority from
the Corporation any knowledge, information, or facts concerning the
Corporation’s:

 

·                  research and development activities

·                  technological plans, advances, applications and inventions

·                  technical specifications, designs and plans

·                  materials and sources of supply

·                  discoveries, inventions, trade secrets, patents

·                  financial affairs, contracts, licensing agreements, customer
lists,

pricing practices, marketing strategies

·                  any other information regarding the Corporation, its products
and their development which is not in the public domain

 

All of the foregoing shall hereinafter collectively be referred to as the
“Confidential Information”.

 

I shall keep confidential any and all Confidential Information which has been
disclosed to me in writing or through oral communications and shall not divulge
in any manner whatsoever any such information to any person, firm, corporation,
partnership or similar entities without the Corporation’s written authority.

 

Should I breach or threaten to breach this Agreement, I shall be liable to the
Corporation in equity and/or in law for damages that may be suffered by the
Corporation as a result of the breach or threatened breach.  I understand that a
breach of this Agreement may result in irreparable harm to the Corporation such
as to warrant the entitlement by the Corporation to an interlocutory and/or

 

--------------------------------------------------------------------------------


 

permanent injunction or other equitable relief against me, and an award of
damages including punitive, exemplary and aggravated damages, together with
legal costs and expense and I specifically agree that I will not argue the
adequacy of damages or the Corporation’s ability to seek equitable relief in any
such proceeding.

 

All Confidential Information supplied by the Corporation to me during the course
of my employment and any rights related thereto, including but not limited to
rights of know how, patent, trademark and copyright, with respect to existing
products or those that are developed during or after my employment, are and
remain the exclusive and absolute property of the Corporation.

 

I shall not, except as and to the extent required to enable me to carry out my
duties with the Corporation, make any copies or reproduce the Confidential
Information nor shall I remove or cause to have removed from the premises of the
Corporation during my employment any Confidential Information unless required to
do so in order to fulfill my duties with the Corporation.  Such copies or
reproductions shall be strictly subject to the terms and conditions of this
Agreement.  I shall take such steps as are necessary to restrict access to and
protect the confidentiality of such copies or reproductions of the Confidential
Information. Any such copies or reproductions made shall become the exclusive
and absolute property of the Corporation.

 

Upon request of the Corporation, I agree to immediately surrender to the
Corporation all documentation and information - notes, drawings, recordings,
manuals, letters, correspondence, computer data and programs, records, books or
any other materials relating to the Confidential Information which is in my
possession without my retaining any copies or duplicates thereof.

 

I agree that this Agreement shall be construed in accordance with the laws of
the Province of Ontario and I agree that the applicable courts of the Province
of Ontario shall have exclusive jurisdiction with respect to any dispute or
breach herein and I hereby attorn to the exclusive jurisdiction of the courts of
the Province of Ontario.

 

This Agreement shall enure to the benefit of and shall be binding upon my
successors, heirs and attorneys.

 

The disclosure or divulging of any Confidential Information contrary to this
Agreement, or the violation of this Agreement in any way shall result in my
immediate termination of employment, in addition to which I may be subject to
criminal prosecution and civil liability.

 

2

--------------------------------------------------------------------------------


 

I acknowledge and agree that I have executed this Agreement freely and with the
benefit of independent legal advice and the terms herein are fair and
reasonable.

 

I acknowledge and agree to the foregoing.

 

 

Employee Signature:

/s/ Douglas John Paul Squires

 

Date:

December 5, 2007

 

 

 

 

 

 

 

 

 

 

Witness Signature:

/s/ Michelle Garraway

 

Date:

December 5, 2007

 

3

--------------------------------------------------------------------------------

 

SCHEDULE B

 

STANDARDS OF BUSINESS CONDUCT

 

--------------------------------------------------------------------------------


 

[g19452ms05i001.jpg]

 

BIOVAIL CORPORATION

(and its Subsidiaries, Divisions, and Affiliates)

 

STANDARDS OF BUSINESS CONDUCT

 

Biovail Corporation (“Biovail”), together with its subsidiaries, divisions and
affiliates, places great importance on conducting its business activities in an
ethical and appropriate manner.  Each employee, officer and director is a
reflection of Biovail, and as such, the activities and actions of every
individual within Biovail must be undertaken in accordance with a high standard
of ethics and integrity.  As such, Biovail expects each employee, officer and
director to comply with, and adhere to, these Standards of Business Conduct (the
“Standards”).

 

CONFLICTS OF INTEREST

 

Employees, officers and directors of Biovail must avoid situations where their
private interests could conflict with, or even appear to conflict with, the
interests of Biovail and its stockholders.

 

Conflicts of interest arise when an individual’s position or responsibilities
with Biovail present an opportunity for personal gain apart from the normal
rewards of employment.  They also arise when the private interests of an
employee, officer or director are inconsistent with those of Biovail or create
conflicting loyalties.  Such conflicting loyalties can cause an employee,
officer or director to give preference to private interests in situations where
corporate responsibilities should come first.  Employees, officers and directors
must perform the responsibilities of their positions on the basis of what is in
the best interests of Biovail and free from the influence of personal
considerations and relationships.

 

In the event that any potential conflict of interest arises, the individual
involved must immediately notify his or her immediate supervisor.    If such
individual is an officer or director of Biovail, the Executive Chairman
(“Chairman”), Chief Executive Officer (“CEO”) and the General Counsel, or in the
absence of a General Counsel the Vice President, Associate General Counsel
(“SLO”) of Biovail must also be immediately notified and no further action may
be taken unless authorized in writing by the Chairman and/or the CEO.

 

While it is not possible to detail every situation where conflicts of interest
may arise, the following policies cover the areas that have the greatest
potential for conflict:

 


A.                                    TRADING IN BIOVAIL SECURITIES AND USE OF
INSIDE INFORMATION


 

There are numerous laws in Canada and the United States (federal, provincial and
state laws), to regulate transactions in corporate securities (stocks and bonds)
and the securities industry.  Violation of these laws may lead to civil and
criminal actions against the individual and Biovail.

 

--------------------------------------------------------------------------------


 

I.                              ANY EMPLOYEE, OFFICER, DIRECTOR OR OTHER INSIDER
OR ANYONE (FAMILY MEMBER, ETC.) WHO KNOWS OF ANY MATERIAL INFORMATION (AS
DEFINED BELOW) ABOUT BIOVAIL THAT HAS NOT BEEN DISCLOSED TO THE PUBLIC (COMMONLY
KNOWN AS “INSIDER INFORMATION”) MAY NOT ENGAGE IN ANY TRANSACTION IN BIOVAIL’S
SECURITIES UNTIL SUCH INFORMATION IS DISCLOSED TO THE PUBLIC (WHETHER OR NOT
THERE IS A FORMAL TRADING “BLACK OUT” IN PLACE).  THIS RULE APPLIES EQUALLY TO
TRANSACTIONS IN SECURITIES OF OTHER COMPANIES.  IN ADDITION, EMPLOYEES, OFFICERS
AND DIRECTORS MUST NOT PROVIDE INSIDER INFORMATION TO OTHERS (“TIPPEES”) WHO MAY
TRADE IN EITHER THE SECURITIES OF BIOVAIL OR THE SECURITIES OF OTHER COMPANIES.

 

“Material information” is any information relating to the business and affairs
of Biovail that would reasonably be expected to result in a change in the market
price or value of Biovail’s securities.  Generally speaking, material
information is a matter to which an average prudent investor should be
reasonably informed before a decision is made to buy or sell the security
involved.  Examples of such information would include annual or quarterly
financial results; significant changes in management; significant shifts in
operating or financial circumstances, such as major write-offs and changes in
earnings projections; borrowing of a significant amount of funds; acquisitions
of, or mergers with, other companies; significant new contracts or loss of
business; and major new products, services or patents.  This list provides
examples only; many other matters may be considered material information.

 

Employees, officers, directors and other insiders who have questions that relate
to the sale or purchase of a security under circumstances where these laws and
regulations might apply should consult with the SLO, who may refer them to
outside legal counsel.

 

II.         IN ADDITION TO THE PROHIBITION AGAINST THE USE OF “INSIDER”
INFORMATION WHICH APPLIES TO ALL EMPLOYEES, OFFICERS AND DIRECTORS, THE VARIOUS
SECURITIES LAWS THAT APPLY IN THE JURISDICTION AND COUNTRIES IN WHICH BIOVAIL
DOES BUSINESS PLACE DEFINITE RESTRICTIONS ON THE MANNERS IN WHICH EMPLOYEES,
OFFICERS AND DIRECTORS OF BIOVAIL, AND THEIR FAMILY MEMBERS, THEIR ASSOCIATES,
ETC., MAY ENGAGE IN TRANSACTIONS INVOLVING THE SECURITIES OF BIOVAIL. EMPLOYEES,
OFFICERS AND DIRECTORS SHALL COMPLY WITH ALL LAWS, RULES AND REGULATIONS THAT
PROHIBIT OR RESTRICT INSIDER TRADING.

 

Whenever there is any doubt as to whether any transactions involving Biovail’s
securities would violate securities laws, employees, officers and directors
should consult the SLO of Biovail.  Within the framework of the foregoing
policies and laws, the final decision of each employee, officer or director,
with respect to securities transactions, must be his or her own.

 

III.        EMPLOYEES, OFFICERS, DIRECTORS AND OTHER INSIDERS SHALL MAINTAIN THE
CONFIDENTIALITY OF INFORMATION ENTRUSTED TO THEM BY BIOVAIL OR ITS CUSTOMERS
(EXCEPT WHERE DISCLOSURE IS AUTHORIZED OR LEGALLY MANDATED) AND SHALL NOT,
WITHOUT PROPER AUTHORITY, GIVE OR RELEASE TO ANYONE NOT EMPLOYED BY BIOVAIL,
DATA OR INFORMATION OF A CONFIDENTIAL NATURE CONCERNING BIOVAIL.  DISCLOSURE OF
CONFIDENTIAL INFORMATION CAN BE HARMFUL TO BIOVAIL AND COULD BE THE BASIS FOR
LEGAL ACTION AGAINST BIOVAIL AND THE INDIVIDUAL DISCLOSING THE INFORMATION. 
CONFIDENTIAL INFORMATION INCLUDES ALL NON-PUBLIC INFORMATION THAT MIGHT BE OF
USE TO COMPETITORS, OR HARMFUL TO BIOVAIL OR ITS CUSTOMERS, IF DISCLOSED.

 

2

--------------------------------------------------------------------------------


 

IV.        EMPLOYEES, OFFICERS, DIRECTORS AND OTHER INSIDERS SHALL NOT ACQUIRE
ANY PROPERTY, SECURITY OR ANY BUSINESS INTEREST THAT THEY KNOW BIOVAIL HAS AN
INTEREST IN ACQUIRING.  MOREOVER, BASED ON SUCH ADVANCE INFORMATION, EMPLOYEES,
OFFICERS AND DIRECTORS SHALL NOT ACQUIRE ANY PROPERTY, SECURITY OR BUSINESS
INTEREST FOR SPECULATION OR INVESTMENT.

 

V.                          EMPLOYEES, OFFICERS, DIRECTORS AND OTHER INSIDERS
MUST FOLLOW BIOVAIL POLICIES REGARDING “BLACKOUT PERIODS” WHEN BIOVAIL’S STOCK
MAY NOT BE TRADED.  SUCH POLICIES WILL BE COMMUNICATED BY THE SLO FROM TIME TO
TIME AND MUST BE ADHERED TO BY ALL EMPLOYEES, OFFICERS AND DIRECTORS.

 


B.                                    PERSONAL FINANCIAL INTEREST


 

EMPLOYEES, OFFICERS AND DIRECTORS SHOULD AVOID ANY OUTSIDE FINANCIAL INTERESTS
THAT MIGHT INFLUENCE DECISIONS OR ACTIONS THEY HAVE BEEN EMPOWERED TO MAKE ON
BEHALF OF BIOVAIL.  AN EMPLOYEE, OFFICER OR DIRECTOR PERFORMING DUTIES IN
CONFORMITY WITH THIS POLICY SHALL NOT HAVE A FINANCIAL INTEREST IN, INDEBTEDNESS
TO, OR A PERSONAL CONTRACT OR UNDERSTANDING WITH ANY CONCERN WITH WHICH HE OR
SHE DOES BUSINESS ON BEHALF OF BIOVAIL.

 

I.          EMPLOYEES, OFFICERS OR DIRECTORS WHOSE CORPORATE DUTIES BRING THEM
INTO BUSINESS DEALINGS WITH AN ORGANIZATION IN WHICH THEY, OR A MEMBER OF THEIR
FAMILY, HAVE A FINANCIAL INTEREST OR TO WHICH THEY, OR A MEMBER OF THEIR FAMILY,
HAVE ANY INDEBTEDNESS, OR A BUSINESS EMPLOYING A RELATIVE OR CLOSE FRIEND, MUST
IMMEDIATELY NOTIFY THEIR IMMEDIATE SUPERVISOR. THE EMPLOYEE, OFFICER OR
DIRECTOR, IN TURN, CANNOT COMPLETE A TRANSACTION ON BEHALF OF BIOVAIL WITH THIS
ORGANIZATION UNLESS PROPERLY AUTHORIZED IN WRITING FROM THEIR SUPERVISOR AFTER
FULL DISCLOSURE OF THE RELATIONSHIP.

 

II.                           AN EMPLOYEE, OFFICER OR DIRECTOR MAY NOT PERFORM
WORK OR SERVICES, OUTSIDE THE COURSE OF THEIR NORMAL EMPLOYMENT BY BIOVAIL, FOR
AN ORGANIZATION DOING OR SEEKING TO DO BUSINESS WITH BIOVAIL WITHOUT APPROPRIATE
PRIOR WRITTEN APPROVAL OF THEIR SUPERVISOR OR THE BOARD OF DIRECTORS.  AN
EMPLOYEE, OFFICER OR DIRECTOR MAY NOT BE A DIRECTOR, OFFICER, PARTNER OR
CONSULTANT OF AN ORGANIZATION DOING OR SEEKING TO DO BUSINESS WITH BIOVAIL, NOR
MAY ANY OF THEM PERMIT THEIR NAMES TO BE USED IN ANY WAY INDICATING A BUSINESS
CONNECTION WITH SUCH AN ORGANIZATION, WITHOUT APPROPRIATE PRIOR WRITTEN APPROVAL
OF THEIR SUPERVISOR OR THE BOARD.

 

III.        AN EMPLOYEE, OFFICER OR DIRECTOR SHALL NOT ACCEPT FOR HIMSELF OR
HERSELF, OR FOR THE BENEFIT OF ANY RELATIVE OR FRIEND, ANY PAYMENTS, LOANS,
SERVICES, FAVORS INVOLVING MORE THAN ORDINARY SOCIAL AMENITY, OR GIFTS OF MORE
THAN NOMINAL VALUE FROM ANY ORGANIZATION DOING OR SEEKING TO DO BUSINESS WITH
BIOVAIL.

 

IV.                       THE REQUIREMENT OF FREEDOM FROM CONFLICT OF INTEREST
APPLIES WITH EQUAL FORCE TO THE SPOUSE, CHILDREN AND OTHER CLOSE RELATIVES OF
EACH EMPLOYEE, OFFICER AND DIRECTOR.  THIS POLICY APPLIES TO ALL EMPLOYEES,
OFFICERS AND DIRECTORS OF BIOVAIL WITH RESPECT TO ALL OF THE AFFAIRS OF BIOVAIL.

 

3

--------------------------------------------------------------------------------


 

V.                          EMPLOYEES, OFFICERS AND DIRECTORS SHALL NOT (A) TAKE
FOR THEMSELVES PERSONALLY OPPORTUNITIES THAT ARE DISCOVERED THROUGH THE USE OF
CORPORATE PROPERTY, INFORMATION OR POSITION; (B) USE CORPORATE PROPERTY,
INFORMATION, OR POSITION FOR PERSONAL GAIN; (C) COMPETE WITH BIOVAIL. EMPLOYEES,
OFFICERS AND DIRECTORS OWE A DUTY TO BIOVAIL TO ADVANCE ITS LEGITIMATE INTERESTS
WHEN THE OPPORTUNITY TO DO SO ARISES.

 

VI.                       BIOVAIL MAY NOT MAKE LOANS TO ANY EMPLOYEE, OFFICER OR
DIRECTOR.

 


C.                                    OUTSIDE ACTIVITIES


 

EMPLOYEES, OFFICERS AND DIRECTORS SHOULD AVOID OUTSIDE EMPLOYMENT OR ACTIVITIES
WHICH WOULD IMPAIR THE EFFECTIVE PERFORMANCES OF THEIR RESPONSIBILITIES TO
BIOVAIL, EITHER BECAUSE OF EXCESSIVE DEMANDS ON THEIR TIME, OR BECAUSE THE
OUTSIDE COMMITMENTS CAN BE CONTRARY TO THEIR OBLIGATIONS TO BIOVAIL

 


D.                                    PROTECTION AND PROPER USE OF BIOVAIL’S
ASSETS


 

All employees, officers and directors should protect Biovail’s assets and ensure
their efficient use.  Theft, carelessness and waste have a direct impact on
Biovail’s profitability.  All of Biovail’s assets should be used only for
legitimate business purposes.

 


E.                                      FAIR DEALING


 

Each employee, officer and director shall endeavor to deal fairly with Biovail’s
customers, suppliers, competitors and employees. None should take unfair
advantage of anyone through manipulation, concealment, abuse of privileged
information, misrepresentation of material facts, or any other unfair-dealing
practice.

 


2.              COMPETITIVE PRACTICES


 

The management of Biovail firmly believes that fair competition is fundamental
to continuation of the free-enterprise system.  Biovail complies with, and
supports, laws of all countries that prohibit restraints of trade, unfair
practices, or abuse of economic power.

 

Biovail will not enter into arrangements that unlawfully restrict its ability to
compete with other businesses, or the ability of any other business organization
to compete freely with Biovail.  Biovail policy also prohibits employees,
officers and directors from entering into, or even discussing, any unlawful
arrangement or understanding which may affect its pricing policies, terms upon
which its products and services are sold, or which might be construed as
dividing customers or sales territories with a competitor.

 

These principles of fair competition are basic to all Biovail operations.  They
are integral parts of the following sections that cover Biovail’s dealings with
suppliers, customers and public officials.

 

4

--------------------------------------------------------------------------------


 


3.              DEALING WITH SUPPLIERS

 

Biovail is a valuable customer for many suppliers of goods, services and
facilities.  People who want to do business, or to continue to do business, with
Biovail must understand that all purchases by Biovail will be made in accordance
with its purchasing policy and exclusively on the basis of price, quality,
service and suitability to Biovail’s needs.

 


A.                                    RECIPROCITY


 

Biovail considers reciprocity a harmful practice and a hindrance to assuring
purchase of the best available materials or services at the lowest possible
prices.  It will not be practiced or allowed.

 

Suppliers of goods and services to Biovail will not be asked to buy goods and
services from Biovail in order to become or continue as a supplier.

 

Biovail will not attempt to influence its suppliers to purchase from customers
of Biovail.  When Biovail makes purchases it will not favor firms who are
customers of Biovail or any of its affiliates.


 


B.                                    “KICKBACKS” AND REBATES


 

Purchases or sales of goods and services by Biovail must not lead to employees,
officers or directors, or their families, receiving any type of personal
kickbacks or rebates.  Employees, officers, directors, and their families, must
not accept any form of “under-the-table” payment.

 


C.                                    RECEIPT OF GIFTS AND ENTERTAINMENT


 

Even when gifts and entertainment are exchanged out of the purest motives of
personal friendship, they can be misunderstood.  They can appear to be attempts
to bribe Biovail’s employees, officers or directors into directing business of
Biovail to a particular supplier.  To avoid both the reality and the appearance
of improper relations with suppliers or potential suppliers, the following
standards will apply to the receipt of gifts and entertainment by employees,
officers and directors of Biovail:

 


GIFTS


 

i)                 Employees, officers and directors are prohibited from
soliciting gifts, gratuities, or any other personal benefit or favor of any kind
from suppliers or potential suppliers.  Gifts include not only merchandise and
products but also personal services, and tickets to theatrical and sports
events.  Employees, officers and directors should exercise good judgment when
accepting unsolicited gifts.  Employees, officers and directors are prohibited
from accepting gifts of money.

 

ii)              Employees, officers and directors may accept unsolicited
non-money gifts provided:

 

(1)          THEY ARE ITEMS OF NOMINAL INTRINSIC VALUE; OR

 

(2)          THEY ARE ADVERTISING AND PROMOTIONAL MATERIALS, CLEARLY MARKED WITH
BIOVAIL OR BRAND NAMES OF THE GIVER.

 

5

--------------------------------------------------------------------------------


 

iii)           Any gift of more than nominal intrinsic value must be reported to
the SLO to determine whether it can be accepted.  Some gifts may be perishable
so as to make their return impractical.  Supervisors can permit acceptance of
such gifts, but should require employees, officers and directors to tactfully
inform givers that such gifts are discouraged.

 

iv)          In the transaction of some international business, it is lawful and
customary for business leaders in some countries to give unsolicited gifts to
employees, officers or directors of Biovail.  These gifts can be of more than
nominal value.  Moreover, under the circumstances, returning the gifts or
payment for them may constitute an affront to the giver.  In such cases, the
gift must be reported to the SLO who may permit the retaining of the gifts.

 

v)             In all other instances where gifts cannot be returned or may
adversely affect Biovail’s continuing business relationships, the SLO must be
notified.  They can require employees, officers and directors to transfer
ownership of such gifts to Biovail.

 


ENTERTAINMENT


 

i)               Employees, officers and directors shall not encourage or
solicit entertainment from any individual or company with whom Biovail does
business.  Entertainment includes, but is not limited to, activities such as
dinner parties, theater parties, and sporting events.

 

ii)            From time to time employees, officers and directors may accept
unsolicited entertainment, but only under the following conditions:

 

(1)          THE ENTERTAINMENT OCCURS INFREQUENTLY;

 

(2)          IT ARISES OUT OF THE ORDINARY COURSE OF BUSINESS;

 

(3)          IT INVOLVES REASONABLE, NOT LAVISH EXPENDITURES (THE AMOUNTS
INVOLVED SHOULD BE ONES EMPLOYEES, OFFICERS AND DIRECTORS ARE ACCUSTOMED TO
NORMALLY SPENDING FOR THEIR OWN BUSINESS OR PERSONAL ENTERTAINMENT); AND

 

(4)          THE ENTERTAINMENT TAKES PLACE IN SETTINGS THAT ALSO ARE REASONABLE,
APPROPRIATE, AND FITTING TO EMPLOYEES, OFFICERS AND DIRECTORS, THEIR HOSTS, AND
THEIR BUSINESS AT HAND.

 

6

--------------------------------------------------------------------------------



 


4.              DEALINGS WITH CUSTOMERS AND POTENTIAL CUSTOMERS


 

Employees, officers and directors must keep all dealings with customers and
potential customers fair and above board.  Biovail gets business and keeps it
because of the quality of its goods and services.  Biovail does not give
unethical or illegal rebates, kickbacks, under-the-table payments, or other
similar improper favors to customers or their representatives.

 

The boundary line between ethical and unethical competition, or legal and
illegal conduct, is not always well defined, particularly in international
activities where differing local laws, customs, and practices come into play.
Therefore, the following standards will serve as guides:

 

A)              ALL EMPLOYEES, OFFICERS AND DIRECTORS SHOULD MAKE THEMSELVES
AWARE OF AND FULLY COMPLY WITH ALL LAWS, RULES AND REGULATIONS, WHETHER FEDERAL,
STATE, LOCAL OR FOREIGN, INCLUDING LAWS GOVERNING RELATIONS WITH CUSTOMERS AS
WELL AS COMPETITORS.

 

B)             ALL EMPLOYEES, OFFICERS AND DIRECTORS ENGAGED IN NEGOTIATIONS AND
CONTRACTS WITH FOREIGN GOVERNMENTS, THE UNITED STATES OR ANY POLITICAL
SUBDIVISION THEREOF MUST ALSO KNOW AND ABIDE BY THE SPECIFIC RULES AND
REGULATIONS COVERING RELATIONS WITH SUCH GOVERNMENTS AND THEIR AGENCIES.

 

C)              EMPLOYEES, OFFICERS AND DIRECTORS MAY NOT GIVE GIFTS TO
CUSTOMERS EXCEPT ITEMS OF NOMINAL VALUE, WHICH FIT THE LEGAL, NORMAL, AND
CUSTOMARY PATTERN OF BIOVAIL’S SALES EFFORTS FOR A PARTICULAR MARKET. 
EXCEPTIONS TO THIS POLICY CAN OCCUR IN INTERNATIONAL TRADES WHERE IT CAN BE
LEGAL, CUSTOMARY, AND APPROPRIATE BUSINESS PRACTICE TO EXCHANGE GIFTS WITH
CUSTOMERS.  ONLY THE CEO CAN AUTHORIZE THE GIVING, RECEIVING, OR EXCHANGING OF
SUCH GIFTS.  ANY GIFTS RECEIVED BY EMPLOYEES, OFFICERS OR DIRECTORS IN SUCH AN
EXCHANGE MUST BE REPORTED TO THE CEO FOR DETERMINATION AS TO THE DISPOSITION OF
THE GIFTS.

 

D)             ENTERTAINMENT FOR ANY CUSTOMER MUST FIT REGULAR BUSINESS
PRACTICES.  THE PLACE AND TYPE OF ENTERTAINMENT AND THE MONEY SPENT MUST BE
REASONABLE AND APPROPRIATE.

 


5.              DEALING WITH PUBLIC OFFICIALS


 

Domestic and foreign laws and regulations require Biovail to be in contact with
public officials on a wide variety of matters.  Employees, officers and
directors who regularly make these contacts have special responsibilities for
upholding Biovail’s good name.  The following standards relate to these special
responsibilities:

 

A)              ALL EMPLOYEES, OFFICERS AND DIRECTORS WHO CONTACT PUBLIC
OFFICIALS MUST BE FAMILIAR WITH LOBBYING LAWS AND PUBLIC DISCLOSURE
REQUIREMENTS, PARTICULARLY THOSE THAT APPLY TO REGISTRATIONS AND FILINGS.

 

B)             NO EMPLOYEE SHALL MAKE ANY FORM OF PAYMENT, DIRECT OR INDIRECT,
TO ANY PUBLIC OFFICIAL AS AN INDUCEMENT TO PROCURING OR KEEPING BUSINESS OR
HAVING A LAW OR REGULATION ENACTED, DEFEATED, OR VIOLATED.  THIS IS BRIBERY,
PURE AND SIMPLE.  IT WILL NOT BE TOLERATED.

 

7

--------------------------------------------------------------------------------


 

It should be acknowledged that inherent in the current health-care regulatory
environment, the definition of “form of payment” may include seemingly trivial
gifts and/or favors (e.g. buying lunches, coffee, etc.).

 

C)              WHEN NOT PROHIBITED BY LAW, EMPLOYEES, OFFICERS AND DIRECTORS
ARE ALLOWED TO GIVE TO PUBLIC OFFICIALS GIFTS WHERE THE PRESENTATION AND
ACCEPTANCE OF GIFTS IS AN ESTABLISHED CUSTOM AND A NORMAL BUSINESS PRACTICE. 
ALL SUCH GIFTS SHALL BE OF REASONABLE VALUE AND THE PRESENTATION APPROVED IN
ADVANCE BY THE CEO.  MOREOVER, SUCH GIFTS MUST BE PRESENTED IN A MANNER THAT
CLEARLY IDENTIFIES BIOVAIL AND THE OCCASION THAT WARRANTS THE PRESENTATION.

 

D)             EMPLOYEES, OFFICERS AND DIRECTORS ARE ALSO ALLOWED TO GIVE PUBLIC
OFFICIALS GIFTS IN THE FORM OF PRODUCT MODELS AND PICTURES PROVIDED THE MODELS
AND PICTURES ARE PART OF BIOVAIL’S GENERAL MARKETING AND PUBLIC RELATIONS
PROGRAMS (EXCEPT AS NOTED IN CLAUSE (B) ABOVE).

 

E)              ON SPECIAL CEREMONIAL OCCASIONS, OFFICERS OF BIOVAIL MAY
PUBLICLY GIVE GIFTS OF MORE THAN NOMINAL VALUE TO PUBLIC INSTITUTIONS AND PUBLIC
BODIES.  SUCH GIFTS CAN COMMEMORATE SPECIAL EVENTS OR MILESTONES IN BIOVAIL’S
HISTORY.

 

These may be transmitted through public officials but the gifts are given to the
public institutions and public groups they represent, not to the officials
personally.

 

F)                FROM TIME TO TIME EMPLOYEES, OFFICERS AND DIRECTORS MAY
ENTERTAIN PUBLIC OFFICIALS, BUT ONLY UNDER THE FOLLOWING CONDITIONS:

 

I.                                  IT IS LEGAL AND PERMITTED BY THE ENTITY
REPRESENTED BY THE OFFICIAL;

 

II.                             THE ENTERTAINMENT IS NOT SOLICITED BY THE PUBLIC
OFFICIAL;

 

III.                          THE ENTERTAINMENT OCCURS INFREQUENTLY;

 

IV.                           IT ARISES OUT OF THE ORDINARY COURSE OF BUSINESS;

 

V.                              IT DOES NOT INVOLVE LAVISH EXPENDITURES,
CONSIDERING THE CIRCUMSTANCES;

 

VI.                           THE SETTINGS AND TYPES OF ENTERTAINMENT ARE
REASONABLE, APPROPRIATE AND FITTING TO OUR EMPLOYEES, OFFICERS OR DIRECTORS,
THEIR GUESTS, AND THE BUSINESS AT HAND.

 


6.              POLITICAL ACTIVITIES AND CONTRIBUTIONS


 


A.                                    CANADA AND THE UNITED STATES


 

Employees, officers and directors who participate in partisan political
activities must make every effort to ensure that they do not leave the
impression that they speak or act for Biovail.

 

Biovail encourages its employees, officers and directors to participate in
political activities in their own time and at their sole expense.  No corporate
action, direct or indirect, will be allowed

 

8

--------------------------------------------------------------------------------

 

that infringes on the right of any employee individually to decide whether, to
whom, and in what amount, they will make personal political contributions.  The
same is true of volunteer political donations of personal service time, so long
as it does not interfere with the working status of employees, officers or
directors.

 


B.                                    OUTSIDE CANADA AND THE UNITED STATES


 

No employees, officers and directors are permitted to use Biovail’s funds,
facilities, or other assets, to support either directly or indirectly any
political candidates or political parties, without advance authorization in
writing from their immediate supervisor and the General Counsel.  The policy of
Biovail is that employees, officers and directors and employees should not
participate in political activities in countries of which they are not
nationals.  However, such persons, of course, are free to participate in
political activities in countries of which they are nationals in their own time
and at their own expense.

 


7.              DISCLOSURE


 

Biovail has formed a Disclosure Committee to promote consistent practices aimed
at informative, timely and broadly disseminated disclosure of Material
Information to the market, external stakeholder groups and employees in
accordance with all applicable legal, regulatory and stock-exchange
requirements.

 

It is essential that the Disclosure Committee be fully apprised of all material
corporate developments to be able to determine whether there is information that
should be publicly disclosed, and what the appropriate timing is for release of
that information.  In some cases, the Disclosure Committee may determine that
the information should remain confidential. If that is the case, the Disclosure
Committee will determine how that information will be controlled so that it is
not inadvertently released.  Therefore any employee who becomes aware of
information that he/she believes might be material to Biovail and/or any of its
affiliates and subsidiaries he/she should advise their manager or supervisor or
a member of the Disclosure Committee.  Current membership of the Disclosure
Committee is posted on the Biovail.com website.

 

This applies throughout the year, but is particularly critical when annual or
quarterly financial statements and Management Discussion and Analysis (MD&A) or
regulatory filings are being prepared (e.g. regulatory filings, such as the U.S.
Securities and Exchange Commission, Form 20-F).

 


8.              PUBLIC COMMUNICATIONS

 

Given the importance placed on confidentiality and the appropriate disclosures
of information regarding Biovail, it is important for employees, officers and
directors to ensure that care be taken with any communication regarding Biovail
or its activities outside of Biovail.

 

9

--------------------------------------------------------------------------------


 

A.                                    Designated Spokespersons

 

Biovail has designated official spokespersons who are authorized to speak on
behalf of Biovail, and answer questions from the news media and the investment
community, about Biovail and its activities. Employees, officers and directors
who have not been designated as spokespersons for Biovail are not permitted to
speak on behalf of the Company to the news media or to the investment community.

 

B.                                    Media or Analyst Inquiries

 

Any employee who is approached by any person asking for comment on the
activities of Biovail must direct any and all such inquiries to a member of the
Disclosure Committee or to a member of the Company’s Stakeholder Relations team
(Corporate Communications, Investor Relations) so that an appropriate
spokesperson can respond to the inquiry on behalf of Biovail.

 

C.            Conferences

 

The Disclosure Committee should be advised of any request to present at any
conference or public meeting. Certain materials prepared for any such
presentation may be required to be reviewed by the Company’s Stakeholder
Relations group.

 

D.                                    Electronic Communications

 

Care must be taken in all instances in the use of e-mail, and other devices
(e.g., Blackberrys) in communications relating to Biovail’s business.  While
users tend to resort to shorthand communication using these kinds of tools,
those communications do form a record of those communications that may be
subject to later review and disclosure.  A more fulsome policy regarding
electronic communications is in place (found in the Human Resources Management
System Policy Binder) and should be adhered to by all employees, officers and
directors.

 

E.                                      The Internet

 

Biovail has instituted policies regarding the use of, and access to the Internet
by employees, officers and directors.  These policies include a prohibition
against anyone participating in any chat rooms dedicated to Biovail or its
operations or the industry at large.  If any employee, officer or director
becomes aware that any such chat room exists, they are asked to report the
address of such site to the SLO so that it may be monitored and appropriate
action may be taken.

 


9.              EQUAL OPPORTUNITY


 

Biovail supports the principle that every individual must be accorded an equal
opportunity to participate in the free-enterprise system and to develop their
ability to achieve their full potential within that system.

 

There shall be no discrimination against any employee or applicant because of
race, religion, color, sex, age, sexual orientation, national or ethnic origin,
or disability (as required by law) or any other consideration prohibited by
local law.  All employees, officers and directors will be treated with equality
during their employment without regard to their race, religion, color, sex, age,
national or ethnic origin, or physical handicap, in all matters, including
employment, upgrading, promotion, transfer, layoff, termination, rates of pay,
selection for training and

 

10

--------------------------------------------------------------------------------


 

recruitment.  Biovail will maintain a work environment free of discriminatory
practice of any kind.

 

No employee shall have any authority to engage in any action or course of
conduct or to condone any action or course of conduct by any other person which
shall in any manner, directly or indirectly, discriminate or result in
discrimination in the course of one’s employment, termination of employment, or
any related matter where such discrimination is, directly or indirectly, based
upon race, religion, color, sex, age, sexual orientation, national or ethnic
origin, disability, or any other consideration prohibited by law.

 


10.                               HEALTH, SAFETY, AND ENVIRONMENTAL PROTECTION


 

It is Biovail’s policy to pay due regard to the health and safety of its
employees, officers, directors and others, and to the state of the environment. 
There are federal, provincial, state and local workplace safety and
environmental laws which through various governmental agencies regulate both
physical safety of employees, officers and directors and their exposure to
conditions in the workplace.  Should you be faced with an environmental health
issue or have a concern about workplace safety, you should contact your Health
and Safety Committee representative or notify Biovail management immediately.

 

Many countries and their regional and local governments now have complex
legislation to protect the health and safety of employees, or the general
public, and to prevent pollution and protect the environment.  In case of
violation, these laws often provide penalties for both the company involved and
its executive personnel.  Biovail’s SLO should always be consulted when
necessary to understand or comply with such laws.

 


11.                               WORK ENVIRONMENT


 

Employees, officers and directors must treat each other with professional
courtesy and respect at all times. Employees, officers and directors shall not
subject any other employee to unwelcome sexual advances, requests for sexual
favors or other verbal or physical conduct which might be construed as sexual in
nature, or harass others on the basis of race, disability, gender, sexual
orientation or any other consideration prohibited by law.  Such conduct may
constitute sexual harassment or harassment under federal, provincial and state
law and may be the basis for legal action against the offending employee and/or
Biovail.

 

Employees are encouraged to report all conduct that they believe in good faith
to be violations of local anti-harassment policies.  To the extent permissible
under local law the identity of the employees, officers or directors involved
will be kept strictly confidential, and will not be revealed by Biovail’s
management without the employee’s permission.  The alleged harassment will be
thoroughly investigated by Biovail and appropriate action will be taken. 
Biovail has an appropriate policy to protect employees against discrimination or
retaliation as a result of such a complaint.

 

11

--------------------------------------------------------------------------------



 


12.                               INTEGRITY OF RECORDS AND FINANCIAL REPORTS


 

It is of critical importance that Biovail’s filings with the appropriate
regulatory authorities (e.g. U.S. Securities and Exchange Commission) be
accurate and timely. Depending on their position with Biovail, an employee,
officer or director may be called upon to provide necessary information to
ensure that Biovail’s public reports are complete, fair and understandable.
Biovail expects employees, officers and directors to take this responsibility
very seriously and to provide prompt accurate answers to inquiries related to
Biovail’s public disclosure requirements.

 

The integrity of Biovail’s record keeping systems will be respected at all
times.  Employees, officers and directors are forbidden to use, authorize, or
condone the use of “off-the-books” bookkeeping, secret accounts, unrecorded bank
accounts, “slush” funds, falsified books, or any other devices that could be
utilized to distort records or reports of Biovail’s true operating results and
financial conditions or could otherwise result in the improper recordation of
funds or transactions.

 


13.                               USE OF AGENTS AND NON-EMPLOYEES, OFFICERS AND
DIRECTORS


 

Agents or other non-employees cannot be used to circumvent the law.  Employees,
officers and directors will not retain agents or other representatives to engage
in practices that run contrary to the Standards of Business Conduct or
applicable laws.

 


14.                               INTERNATIONAL OPERATIONS


 

Employees, officers and directors operating outside of Canada and the United
States have a special responsibility to know and obey the laws and regulations
of countries where they act for Biovail.  Customs vary throughout the world, but
all employees, officers and directors must uphold the integrity of Biovail in
other nations diligently.

 


15.                               STANDARDS OF BUSINESS CONDUCT


 


A.                                    INITIAL DISTRIBUTION


 

I.          EMPLOYEES, OFFICERS AND DIRECTORS DESIGNATED TO RECEIVE THESE
STANDARDS WILL RECEIVE THEIR COPIES IMMEDIATELY AFTER PUBLICATION.

 

II.         FUTURE EMPLOYEES, OFFICERS AND DIRECTORS DESIGNATED TO RECEIVE THESE
STANDARDS WILL RECEIVE THEIR COPIES AT THE TIME THEY ARE HIRED.

 

12

--------------------------------------------------------------------------------



 


B.                                    INITIAL VERIFICATION


 

Upon receiving their copy of the Standards, employees, officers and directors
current and future will:

 

I.                              BECOME THOROUGHLY FAMILIAR WITH THE STANDARDS.

 

II.                           RESOLVE ANY DOUBTS OR QUESTIONS ABOUT THE
STANDARDS WITH THEIR SUPERVISORS.

 

III.        INFORM THEIR SUPERVISORS OF ANY EXISTING HOLDINGS OR ACTIVITIES THAT
MIGHT BE, OR APPEAR TO BE, INCONSISTENT WITH, OR IN VIOLATION OF, THE STANDARDS.

 

IV.                       PREPARE WRITTEN DISCLOSURES OF SUCH INFORMATION, IF
REQUESTED, BY SUPERVISORS.

 

V.                          TAKE STEPS TO CORRECT EXISTING SITUATIONS AND BRING
HOLDINGS AND ACTIVITIES INTO FULL COMPLIANCE WITH THE STANDARDS.  SUCH STEPS
WILL BE APPROVED IN WRITING BY SUPERVISORS AND WILL BE BASED ON THE WRITTEN
DISCLOSURE SUBMITTED BY EMPLOYEES, OFFICERS OR DIRECTORS.

 

VI.                       SIGN THE VERIFICATION AND RETURN IT TO THEIR
SUPERVISORS WHO WILL MAKE IT PART OF EMPLOYEE’S PERMANENT CORPORATE RECORDS.

 


C.                                    MAINTAINING COMPLIANCE


 

I.                              EMPLOYEES, OFFICERS AND DIRECTORS HAVE THE
RESPONSIBILITY TO MAINTAIN THEIR UNDERSTANDING OF THE STANDARDS OF BUSINESS
CONDUCT AND FOR FOLLOWING THEM.

 

II.         SUPERVISORS HAVE THE RESPONSIBILITY TO MAINTAIN AN AWARENESS ON THE
PART OF THEIR EMPLOYEES, OFFICERS AND DIRECTORS OF THE IMPORTANCE OF THEIR
ADHERING TO THE STANDARDS OF BUSINESS CONDUCT AND FOR REPORTING DEVIATIONS TO
MANAGEMENT.

 

III.                        AS REQUESTED BY THE BOARD OF DIRECTORS OR SENIOR
MANAGEMENT, EMPLOYEES, OFFICERS AND DIRECTORS WILL BE ASKED TO RE-VERIFY THEIR
UNDERSTANDING OF THE STANDARDS OF BUSINESS CONDUCT AND THEIR COMPLIANCE WITH
THEM EVERY YEAR AS A PART OF BIOVAIL’S ANNUAL REPORTING.

 

IV.                       EMPLOYEES, OFFICERS AND DIRECTORS MUST INFORM THEIR
SUPERVISORS OF ANY CHANGES IN THEIR HOLDINGS OR ACTIVITIES THAT MIGHT BE, OR
APPEAR TO BE IN NON-COMPLIANCE WITH THE STANDARDS OF BUSINESS CONDUCT.

 

V.                          EMPLOYEES, OFFICERS AND DIRECTORS MUST PREPARE
WRITTEN DISCLOSURE OF SUCH INFORMATION, IF REQUESTED, BY SUPERVISORS.

 

VI.                       EMPLOYEES, OFFICERS AND DIRECTORS MUST TAKE STEPS TO
CORRECT ANY SUCH CHANGES, IF NECESSARY, TO BRING HOLDINGS AND ACTIVITIES INTO
FULL COMPLIANCE.  SUCH STEPS WILL BE APPROVED IN WRITING BY SUPERVISORS AND
MANAGEMENT AND WILL BE BASED ON THE WRITTEN DISCLOSURES SUBMITTED BY EMPLOYEES,
OFFICERS AND DIRECTORS.

 

13

--------------------------------------------------------------------------------



 


D.                                    AUDITS OF COMPLIANCE


 

Regular audits of Biovail will include procedures to test compliance with the
Standards of Business Conduct.

 


16.                               VIOLATIONS OF STANDARDS


 

EMPLOYEES, OFFICERS AND DIRECTORS MUST IMMEDIATELY REPORT ANY VIOLATIONS OF THE
STANDARDS OR ANY VIOLATION OF ANY APPLICABLE LAW, RULE OR REGULATION.  FAILURE
TO DO SO CAN HAVE SERIOUS CONSEQUENCES FOR THE EMPLOYEES, OFFICERS OR DIRECTORS
AND FOR BIOVAIL.

 

EMPLOYEES, OFFICERS AND DIRECTORS, SHOULD REPORT VIOLATIONS TO THEIR SUPERVISORS
AND/OR TO THE HUMAN RESOURCES DEPARTMENT AND TO THE SLO OR TO ANY SECURE
REPORTING HOTLINE THE COMPANY MAY HAVE CONTRACTED WITH.  WHEN IN DOUBT,
EMPLOYEES SHOULD TALK TO THEIR SUPERVISORS OR OTHER APPROPRIATE PERSONNEL TO
DETERMINE THE BEST COURSE OF ACTION IN A PARTICULAR SITUATION.

 

SUPERVISORS AND THE HUMAN RESOURCES GROUP HAVE THE RESPONSIBILITY TO PROMPTLY
AND THOROUGHLY INVESTIGATE ALL REPORTS, AND TO REPORT VIOLATIONS TO THE SLO.

 

AFTER A VIOLATION IS INVESTIGATED, APPROPRIATE ACTION WILL BE TAKEN PROMPTLY. 
MANAGEMENT HAS THE RIGHT TO DETERMINE THE APPROPRIATE DISCIPLINARY ACTION FOR A
VIOLATION UP TO AND INCLUDING TERMINATION OF EMPLOYMENT.  ALL PROPOSED
DISCIPLINARY ACTION IS SUBJECT TO REVIEW BY SENIOR MANAGEMENT, HUMAN RESOURCES
AND THE SLO.

 

EMPLOYEES, OFFICERS AND DIRECTORS SHOULD BE AWARE THAT, IN ADDITION TO ANY
DISCIPLINARY ACTION TAKEN BY BIOVAIL, VIOLATIONS OF CERTAIN STANDARDS MAY
REQUIRE RESTITUTION AND MAY LEAD TO CIVIL OR CRIMINAL ACTION AGAINST INDIVIDUAL
EMPLOYEES, OFFICERS AND DIRECTORS AND ANY CORPORATION INVOLVED.

 

SUPERVISORS HAVE THE RESPONSIBILITY OF TAKING REMEDIAL STEPS TO CORRECT ANY
OPERATING PROCEDURES THAT MAY CONTRIBUTE TO VIOLATIONS OF STANDARDS.

 

RETALIATION IN ANY FORM AGAINST AN INDIVIDUAL WHO REPORTS A VIOLATION OF THESE
STANDARDS OF BUSINESS CONDUCT OR OF ANY LAW, RULE OR REGULATION IN GOOD FAITH,
OR WHO ASSISTS IN THE INVESTIGATION OF A REPORTED VIOLATION, IS ITSELF A SERIOUS
VIOLATION OF THIS POLICY.  ACTS OF RETALIATION WILL BE DISCIPLINED APPROPRIATELY
AND SHOULD BE REPORTED IMMEDIATELY TO YOUR SUPERVISOR OR HUMAN RESOURCES.

 


17.                               CONTINUANCE OF EXISTING PERSONNEL POLICIES,
RULES AND PERFORMANCE STANDARDS


 

Biovail has codified numerous personnel policies, rules and standards of
employee performance, which continue in force.  These Standards of Business
Conduct are intended to supplement and amplify those established personnel
policies, rules and standards.

 

14

--------------------------------------------------------------------------------


 

It continues to be the responsibility of all employees to comply with all such
policies, rules and performance standards.  Additionally, all members of
management are to continue making certain that employees reporting to them are
made aware of established policies, rules and performance standards and comply
with them.

 


18.                               AMENDMENT, MODIFICATION AND WAIVER


 

Biovail will periodically review these Standards of Business Conduct.  These
Standards may be amended, modified or waived by the Board of Directors and
waivers may also be granted by the Nominating & Governance Committee, subject to
the disclosure and other provisions of the Securities Exchange Act of 1934, and
the rules there under and the applicable rules of the Toronto Stock Exchange/New
York Stock Exchange.  Employees, officers and directors will be fully informed
of any revisions to the Standards of Business Conduct.

 

Any waiver of these Standards for any employee other than a director or an
executive officer, may only be made by the Executive Chairman or the CEO.  Any
waiver of these Standards for director or an executive officer may be made only
the Board of Directors or the Compensation, Nominating and Corporate Governance
Committee and will be promptly disclosed to Biovail’s stockholders.

 

15

--------------------------------------------------------------------------------


 

VERIFICATION AND RECEIPT OF UNDERSTANDING

 

I have received a copy of Standards of Business Conduct for BIOVAIL CORPORATION
and its subsidiaries, divisions and affiliates.  I understand how the Standards
apply to me.  I acknowledge that my receiving the Standards obligates me to
follow them and I agree to abide by their conditions.

 

 

May 6, 2008

 

Douglas John Paul Squires

Date

 

Name

 

 

 

 

 

 

 

 

/s/ Douglas John Paul Squires

 

 

Signature

 

16

--------------------------------------------------------------------------------
